Title: To George Washington from John O’Donnell, 9 September 1790
From: O’Donnell, John
To: Washington, George

 

[Baltimore] Thursday 9 Septr [17]90

ODonnell presents his most respectful Compts to the President of the United States—intreats his Acceptance of the accompanying Indian Apparatus for Smoaking called “a Hooka” which He took the Liberty to mention to Him, when He had the Honor to visit Him sometime since at New York.
The Bearer will shew the President’s Servant it’s use, and the Manner of preparing the Tobacco for Smoaking.
